FILED
                            NOT FOR PUBLICATION                             AUG 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10296

               Plaintiff - Appellee,             D.C. No. 4:11-cr-02885-CKJ

  v.
                                                 MEMORANDUM *
EDNA AROCHI,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                            Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Edna Arochi appeals from the district court’s judgment and challenges her

guilty-plea conviction and 30-month sentence for attempted exportation of firearms

and ammunition, in violation of 18 U.S.C. § 554. Pursuant to Anders v. California,

386 U.S. 738 (1967), Arochi’s counsel has filed a brief stating that there are no

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Arochi the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                  12-10296